Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/20 has been entered. 
This is in response to Applicant’s communication filed on 11/25/20, wherein:
Claims 1-20 are currently pending; Claims 1, 8 and 15 have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MOORE ET AL (US 2016/0104183) in view of SAIGUSA ET AL  (US 2012017/0369062) and further in view of MCQUILLEN ET AL (US 2019/0064934).  Herein after MOORE, SAIGUSA and MCQUILLEN.
As for independent claim 1, MOORE discloses a method which includes at least the steps of determining, by a first vehicle, a driving parameter for each of a plurality of other vehicles near the first vehicle, wherein the driving parameter comprises at least one of a speed parameter or an acceleration parameter of the respective other vehicle; {see at least the abstract, figures 1 , 4 and pars.0003, 0022-0024, 0055, 0061}); selecting, by a hardware processor of the first vehicle a second vehicle as a candidate for a drafting group {see at least the abstract, figures 1, 3 and pars.0003, 0054-0059}); receiving, from the second vehicle, a drafting capability indication, wherein the drafting capability indication indicates that the second vehicle supports a vehicular drafting operation; in response to receiving the drafting capability indication, transmitting, from the first vehicle to the second vehicle, a drafting request, wherein the drafting request initiates a drafting negotiation between the first vehicle and the second vehicle; receiving, from the second vehicle, a drafting response {see at least figure 4, pars.0005, 0017, 0019, 0022}, wherein the drafting response comprises drafting setup information, and the drafting setup information includes at least one of identity information, vehicle-to-vehicle (V2V) compatibility information, or payment information {see at least pars.0024, 0026, 0033 and 0037}; determining, by the hardware processor of the first vehicle, to establish the drafting group including the first vehicle and the second vehicle; and transmitting, from the first vehicle to the second vehicle, a drafting confirmation, wherein the drafting confirmation indicates that the first vehicle agrees to establish the drafting group with the second vehicle {see at least the abstract, figures 1, 4 and pars. 0017, 0019, 0022, 0029 and 0061}.
 does not explicitly disclose “selecting, by a hardware processor of the first vehicle and based on the determined driving parameters, a second vehicle from the plurality of other vehicles as a candidate for a leading vehicle in a drafting group.  SAIGUSA least in figures 1A-2, 10 and pars. 0057, 0012-0015 teach the first vehicle (host vehicle 106) determine the driving parameter of a plurality of the other vehicles near the host vehicle and based on the determined driving parameter, the host vehicle select a second vehicle (e.g. vehicle 108a) as a candidate for a leading vehicle e.g. “selecting the leading vehicle from the plurality of remote vehicles includes selecting the leading vehicle from the plurality of remote vehicles based on a speed of the plurality of remote vehicles. As discussed herein, the plurality of remote vehicles 108 in vehicular communication with the host vehicle 106 can transmit V2V remote vehicle data 604 including speed data. Thus, in one embodiment, the leading vehicle is selected as the remote vehicle having the lowest speed of the plurality of remote vehicles. As an illustrative example with respect to FIG. 1B, the remote vehicle 108c has a speed of 35 mph, the remote vehicle 108b has a speed of 25 mph, and the remote vehicle 108a has a speed of 15 mph. In this example, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the teachings of MOORE to include the first vehicle (host vehicle) selecting the second vehicle from the plurality of other vehicles as the leading vehicle based on the determined driving parameters of the plurality of other vehicle near the first vehicle (host vehicle) as taught by SAIGUSA in order to establishing the vehicle chain network between the leading vehicle and the following vehicle more efficient. 
MOORE/SAIGUSA discloses claimed invention as indicated above.  For example, MOORE as indicated above {pars. 0020, 0022-0024, 0055}  discloses  the vehicle chain network and the motorized vehicles 102-106 (which include the first and second vehicle) can exchange or transmit the maneuver data such as acceleration, speed, deceleration.  This is implied that the first vehicle (the leading vehicle/first vehicle determine the driving parameter of the plurality of other vehicles near the first vehicle).   SAIGUSA also disclose determining the driving parameter of the plurality of other vehicles as shown in pars. 0112-0115 above.   However, MOORE/SAIGUS does not explicitly discloses the determining the driving parameter comprises processing recorded images of a respective driving operation of each of the plurality of other vehicles. 
However, MCQUILLEN teach such this known limitation as least shown in abstract, pars. 0029-0031 and figures 1-2 e.g. the lane condition controller 124 (of the vehicle follow vehicle 100) detects the lead vehicle speed of the lead vehicle 206 based 
As for dep. claim 2, which disclose that the selecting the second vehicle as the candidate for the drafting group includes comparing, by the hardware processor of the first vehicle, the determined driving parameters with one or more configurations in a drafting profile of the first vehicle; and selecting, based on the comparing, the second vehicle as the candidate for the drafting group based on the comparing {see MOORE at least pars. 0019, 0022-0026}. 
As for dep. claim 3, which discloses the drafting capability indication is received in a broadcast V2V message (see MOORE at least par. {0028}).
As for dep. claim 4, which discloses the establishing a secure communication channel between the first vehicle and the second vehicle (see MOORE at least pars. {0027}).
As for dep. claim 5, which discloses the transmitting payment information from the first vehicle to the second vehicle using the secure communication channel, wherein the payment information is transmitting using an encrypted V2V message (see MOORE at least pars. {0028 and 0032}.
As for dep. claim 6, which disclose determining, by the hardware processor of the first vehicle, to stop participating in the drafting group; and transmitting, from the first vehicle to the second vehicle, a termination indication, wherein the termination indication indicates that the first vehicle stops participating in the drafting group (see MOORE at least para 0035).
As for dep. claim 7, which disclose the limitation of this claim in at least figure 1, and see MOORE pars. {0020, 0022, 0045, 0060}.
As for independent claims 8 and 15 which disclose a first vehicle comprising at least one hard processor, a computer readable medium performs the similar step as the rejected independent claim 1 above.  Therefore, it is rejected for the same reason sets forth the rejected claim 1 as indicated above. 
As for dep. claims 9-14, 16 and 20 which disclose the similar limitations of the rejected dep. claims 2-7 above.  Therefore, they are rejected for the same reason sets forth the rejected dep. claims 2-7 as indicated above.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection based on the new amended language.





	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/           Primary Examiner, Art Unit 3664